Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 19, 2018

                                    No. 04-17-00348-CV

                      TEXAS FARMERS INSURANCE COMPANY,
                                   Appellant

                                              v.

                                     Steven L. CLACK,
                                          Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 1793B
                         Honorable Rex Emerson, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice

        This court’s opinion issued on May 2, 2018. On May 17, 2018, appellant Texas Farmers
Insurance Company filed a motion for rehearing. After review, we DENY appellant’s motion
for rehearing.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court